UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of Report (Date of Earliest Event Reported): November 5, 2007 ISCO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 001-22302 (Commission File Number) 36-3688459 (I.R.S. Employer Identification Number) 1001 Cambridge Drive, Elk Grove Village, ILLINOIS (Address of Principal Executive Offices) 60007 (Zip Code) 847-391-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Explanatory Note This Report on Form 8-K/A amends and supplements the Report on Form 8-K filed by ISCO International, Inc. (the “Company”) on October 15, 2007 (the “Report on Form8-K”) in connection with the appointment of Ralph Pini as the Company’s interim Chief Executive Officer ("CEO"). The Report on Form 8-K is being amended and supplemented solely to provide compensation arrangements for Mr. Pini's service as the interim CEO and to announce the appointment of Dr. George Calhoun as interim Chairman of the Company's Board of Directors. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item5.02 is hereby amended and supplemented as follows: Appointment of Ralph Pini as Interim CEO. Due to the departure of Mr. John Thode, Mr. Ralph Pini, director since 2004 and previously Chairman of the Board, became Interim CEO of the Company while the Company searches for a permanent CEO.
